CALLISTER, Chief Justice:
Petitioner appeals from an order of the district court denying his petition for a writ of habeas corpus. Petitioner was convicted of murder in the second degree and appealed to this court, wherein he raised the identical issues currently asserted in his petition, State v. Scandrett, 24 Utah 2d 202, 468 P.2d 639 (1970). He may not under the guise of this petition relitigate those issues. The judgment of the trial court is affirmed.
TUCKETT, HENRIOD, ELLETT and CROCKETT, JJ., concur.